Exhibit 99.1 INDEX Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 28, 2008 and December 30, 2007 Consolidated Statements Operations for the years ended December 28, 2008, December 30, 2007, and December 31, 2006 Consolidated Statements of Cash Flows for the years ended December 28, 2008, December 30, 2007, and December 31, 2006 Consolidated Statements of Changes in Stockholders’ (Deficit) Equity for the years ended December 28, 2008, December 30, 2007, and December 31, 2006 Notes to Consolidated Financial Statements 1 Report of Independent Registered Public Accounting Firm To Board of Directors and Shareholders Chesapeake Corporation: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, of stockholders' equity and of cash flows present fairly, in all material respects, the financial position of Chesapeake Corporation and its subsidiaries (the "Company")at December 28, 2008 and December 30, 2007, and the results of their operations and their cash flows for each of the three years in the period ended December 28, 2008in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board(United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, Chesapeake Corporation and its U.S. subsidiaries filed voluntary petitions under Chapter 11 of the United States Bankruptcy Code.This action raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 10, “Income Taxes” and Note 11, “Employee Retirement and Postretirement Benefits” to the consolidated financial statements, the Company changed the manner in which it accounts for uncertain tax positions in 2007 and defined benefit pension and other postretirement plans in 2006, respectively. /s/ PriceWaterhouseCoopers LLP PriceWaterhouseCoopers
